 

FILED

IN THE UNITED STATES DISTRICT COURT JAN 2 5 2019
FOR THE EASTERN DISTRICT OF NORTH CAROLINA ——— oe

19-SO-3 a Dery pOURT Re

IN RE: First Step Act of 2018,
(Dec. 21, 2018). STANDING ORDER

 

Pursuant to the provisions of the Criminal Justice Act, 18 U.S.C. § 3006A(a)(1) and (c), the
Office of the Federal Public Defender for the Eastern District of North Carolina (“Federal Public
Defender’s Office”) is hereby appointed to represent any defendant serving a federal sentence, who
was previously determined to have been entitled to appointment of counsel, or who was previously
represented by the Federal Public Defender’s Office at the district court level through the completion
of sentencing to determine whether that defendant may qualify for relief pursuant to the First Step
Act of 2018, and if so, to assist the defendant in obtaining such relief. Additionally, the Federal
Public Defender’s Office is appointed for the same limited purpose to represent any defendant
currently serving a federal sentence who, though not indigent at the time of trial, judgment, and
sentencing, is now indigent, so long as no conflict exists between that defendant and a current or
former client of the Federal Public Defender’s Office. In the event the Federal Public Defender’s
Office is unable to represent a defendant, attorneys serving on the Criminal Justice Act panel for the
Eastern District of North Carolina may be appointed to represent any former client currently serving
a federal sentence previously determined to have been entitled to appointment of counsel to
determine whether that defendant may qualify for relief pursuant to the First Step Act of 2018, and
if so, to assist such defendant in obtaining any such relief. Additionally, attorneys serving on the
Criminal Justice Act panel may be appointed to represent an indigent defendant currently serving a
federal sentence, who they did not previously represent, when a conflict exists such that the Federal

Public Defender’s Office, or a former panel attorney, cannot represent that defendant. This

Case 5:09-cr-00307-FL Document 128 Filed 03/22/21 Page 1 of 2
 

appointment is limited to cases affected or potentially affected by the First Step Act of 2018 and
will terminate upon a determination by appointed counsel that the defendant is not eligible for relief
or, if eligible for relief, upon exhaustion of the defendant’s post-conviction remedies.

The U.S. Probation Office for the Eastern District of North Carolina (“U.S. Probation
Office”) is authorized to disclose Presentence Investigation incate or Modified Presentence
Investigation Reports, Judgments, and Statements of Reasons to the Federal Public Defender’s
Office, the Criminal Justice Act panel, and retained counsel, for the purpose of determining
eligibility for relief. Upon request by the Office of the U.S. Attorney for the Eastern District of North
Carolina (“U.S. Attorney’s Office”), the U.S. Probation Office also shall provide copies of the
Presentence Investigation Reports or Modified Presentence Investigation Reports, Judgments, and
Statements of Reasons in these cases to the U.S. Attorney’s Office. The Clerk’s Office for the
Eastern District of North Carolina is authorized to disclose relevant and necessary documents from
the case file as needed for the purpose of determining eligibility for relief, including sealed
documents (to the extent that the requesting party had access to the sealed documents in the original
case), to the Federal Public Defender’s Office, the Criminal Justice Act panel, retained counsel, and
the U.S. Attorney’s Office. In accordance with Federal Bureau of Prisons policy, no Presentence
Investigation Reports, Modified Presentence Investigation Reports, or Statements of Reasons will

be provided to inmates.
LY,

-
SO ORDERED. This # Oday ofA eastog2019,
CE W. BOYLE

Chief United States District Judge

Case 5:09-cr-00307-FL Document 128 Filed 03/22/21 Page 2 of 2
